EXECUTION VERSION
 
WAIVER AND AMENDMENT NO. 2 TO THE
AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of December 30, 2008                       
 
WAIVER AND AMENDMENT NO. 2 TO THE AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) among Chemtura Corporation, a Delaware corporation (the “Company”),
the guarantors party thereto (the “Guarantors”), the banks, financial
institutions and other institutional lenders party to the Credit Agreement
referred to below (collectively, the “Lenders”) and Citibank, N.A., as agent
(the “Agent”) for the Lenders.
 
PRELIMINARY STATEMENTS:
 
(1)           The Company, the Guarantors, the Lenders and the Agent have
entered into an Amended and Restated Credit Agreement dated as of July 31, 2007,
as amended by Amendment No. 1 to the Amended and Restated Credit Agreement dated
as of September 30, 2007 (as so amended, the “Credit Agreement”).  Capitalized
terms not otherwise defined in this Amendment have the same meanings as
specified in the Credit Agreement.
 
(2)           The Company has requested that the Lenders agree to waive certain
provisions of the Credit Agreement and further amend the Credit Agreement as
hereinafter set forth.  The Required Lenders are, on the terms and conditions
stated below, willing to grant the request of the Company and the Company, the
Guarantors and the Required Lenders have agreed to waive certain provisions of
the Credit Agreement and amend the Credit Agreement as hereinafter set forth.
 
SECTION 1.   Waiver.  Effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 4, the Lenders
hereby waive:
 
(a)           for the period commencing December 30, 2008 and expiring March 30,
2009 (the “Waiver Period”):
 
(i)           the requirements of Section 5.03(a) and Section 5.03(b) of the
Credit Agreement; and
 
(ii)         any requirement for the Company to make the representation and
warranty set forth in the last sentence of Section 4.01(g)(i) of the Credit
Agreement.
 
(b)          for the period commencing March 12, 2008 and expiring December 30,
2008:
 
(i)           the requirements of Section 5.01(j)(i) and (iii) that the Company
cause GLCC Laurel, LLC and Laurel Industries Holdings Inc. to execute a guaranty
supplement and a security agreement supplement; and
 
(ii)          the requirements of Section 5.01(i)(iv) that the Company report to
the Agent the existence of the Default resulting from the Company’s failure to
cause GLCC Laurel, LLC and Laurel Industries Holdings Inc. to execute a guaranty
supplement and a security agreement supplement.

 
 

--------------------------------------------------------------------------------

 
 
SECTION 2.    Waiver Period Amendments to the Credit Agreement.  The Credit
Agreement is, effective as of the date hereof and subject to the satisfaction of
the conditions precedent set forth in Section 4, hereby amended for the duration
of the Waiver Period as follows:
 
(a)           The definition of “Applicable Margin” in Section 1.01 is amended
in full to read as follows:
 
“Applicable Margin” means, for Base Rate Advances, 2.60% per annum, and for
Eurocurrency Rate Advances, Bankers’ Acceptances and BA Equivalent Notes, 3.60%.
 
(b)           The definition of “Applicable Percentage” in Section 1.01 is
amended in full to read as follows:
 
“Applicable Percentage” means 1.00% per annum.
 
(c)           The first sentence of Section 2.01(a) is amended by inserting the
following proviso at the end thereof:
 
provided that no Lender shall make any Advance to any Borrower under this
Section 2.01(a) on any day: (i) during the period commencing December 30, 2008
and ending December 31, 2008, to the extent that the aggregate principal amount
of all Advances pursuant to this Section 2.01(a) and outstanding on such day
plus the aggregate Face Amount of Bankers’ Acceptances purchased and BA
Equivalents Notes purchased pursuant to Section 2.01(c) and outstanding on such
day exceeds $180,000,000, (ii) during the period commencing January 1, 2009 and
ending January 31, 2009, to the extent that the aggregate principal amount of
Advances made pursuant to this Section 2.01(a) and outstanding on such day plus
the aggregate Face Amount of  Bankers’ Acceptances purchased and BA Equivalents
Notes purchased pursuant to Section 2.01(c) and outstanding on such day exceeds
$195,000,000 and (iii) during the period commencing February 1, 2009 and ending
March 30, 2009, to the extent that the aggregate principal amount of Advances
made pursuant to this Section 2.01(a) and outstanding on such day plus the
aggregate Face Amount of  Bankers’ Acceptances purchased and BA Equivalents
Notes purchased pursuant to Section 2.01(c) and outstanding on such day exceeds
$190,000,000.
 
(d)           Section 2.01(b) is amended by inserting the following proviso at
the end thereof:
 
provided further that no Issuing Bank shall issue any Letter of Credit for the
account of any Borrower on any day during the period commencing December 30,
2008 and ending March 30, 2009 to the extent that the aggregate Available Amount
of all Letters of Credit issued pursuant to this Section 2.01(b) and outstanding
on such day exceeds $97,000,00.
 
(e)           Section 2.01(c) is amended by inserting the following proviso at
the end thereof:

 
2

--------------------------------------------------------------------------------

 
 
provided further that no Canadian Lender shall purchase any Bankers’ Acceptance
or make any BA Equivalents Advance to any Borrower under this Section 2.01(c) on
any day: (i) during the period commencing December 30, 2008 and ending December
31, 2008, to the extent that the aggregate principal amount of Advances made
pursuant to Section 2.01(a) and outstanding on such day plus the aggregate Face
Amount of Bankers’ Acceptances purchased and BA Equivalents Notes purchased
pursuant to this Section 2.01(c) and outstanding on such day exceeds
$180,000,000, (ii) during the period commencing January 1, 2009 and ending
January 31, 2009, to the extent that the aggregate principal amount of Advances
made pursuant to Section 2.01(a) and outstanding on such day plus the aggregate
Face Amount of Bankers’ Acceptances purchased and BA Equivalents Notes purchased
pursuant to this Section 2.01(c) and outstanding on such day exceeds
$195,000,000 and (iii) during the period commencing February 1, 2009 and ending
March 30, 2009, to the extent that the aggregate principal amount of Advances
made pursuant to Section 2.01(a) and outstanding on such day plus the aggregate
Face Amount of Bankers’ Acceptances purchased and BA Equivalents Notes purchased
pursuant to this Section 2.01(c) and outstanding on such day exceeds
$190,000,000.
 
(f)           Section 2.05 is amended by inserting the following new proviso at
the end thereof:
 
provided further that the Commitments shall be automatically and permanently
reduced, on a pro rata basis, on each date on which prepayment of Advances is
required to be made pursuant to Section 2.10(b)(iii) in an amount equal to the
amount of such prepayment.
 
(g)           Section 2.10(b) is amended by inserting the following new
subsection (iii):
 
(iii) The Company shall, no later than one Business Day after it or any of its
Subsidiaries receives cash proceeds from a sale, lease, transfer or other
disposal of any assets made pursuant to Section 5.02(f)(ix), or from the grant
of any option or other right to purchase, lease or otherwise acquire any assets
pursuant to Section 5.02(f)(ix), prepay an aggregate principal amount of the
Advances comprising part of the same Borrowings in an amount equal to the amount
of such proceeds (after deductions for costs, expenses, fees and taxes in
connection with such disposal or grant of option); provided that the Company
shall not be required to prepay the first $1,000,000 of any such aggregate
proceeds it receives.
 
(h)           Section 2.18 is deleted in its entirety and the phrase
“[Intentionally Omitted]” is substituted therefor.
 
(i)           Section 5.01(i)(ii) is amended by deleting therefrom the phrase
“without any going concern qualification”.
 
(j)           Section 5.01(k) is amended by inserting the following new sentence
at the end thereof:
 
Also, no later than January 15, 2009, the Company shall provide a 13-week
rolling cash forecast for the Company and its Subsidiaries to Capstone Advisory
Group, LLC; provided that the Agent may agree, in its sole discretion, that such
forecast may be provided on a later date being on or before January 31, 2009.
 
 
3

--------------------------------------------------------------------------------

 
 
(k)            Section 5.02(a)(vi) is amended in full to read as follows:
 
(vi) other Liens (A) incurred on or prior to December 30, 2008 securing
obligations in an aggregate principal amount not to exceed $200,000,000 at any
time outstanding, (B) incurred by the Company or its domestic Subsidiaries after
December 30, 2008 securing obligations in an aggregate principal amount not to
exceed $1,000,000 at any time outstanding and (C) incurred by the Company’s
foreign Subsidiaries after December 30, 2008 securing obligations in an
aggregate principal amount not to exceed $2,000,000 at any time outstanding.
 
(l)             Section 5.02(a)(vii) is amended in full to read as follows:
 
(vii) Liens securing Hedge Agreements incurred on or prior to December 30, 2008
(and Hedge Agreements replacing such Hedge Agreements on substantially similar
terms) in an aggregate principal amount not to exceed $10,000,000 at any time
outstanding.
 
(m)          The first sentence of Section 5.02(d) is amended in full to read as
follows:
 
Create or suffer to exist, or permit any of its Subsidiaries to create or suffer
to exist, any Debt other than:
 
(n)           The following new Sections 5.02(d)(x) and (xi) are inserted at the
end of Section 5.02(d):
 
(x) Debt existing on December 30, 2008.
 
(xi) Debt incurred under the facilities listed on Schedule 5.02(d)(xi) hereto.
 
(o)           Section 5.02(f)(ix) is amended in full to read as follows:
 
(ix) sales of assets for fair value in an aggregate amount not to exceed
$10,000,000 in the period commencing December 30, 2008 and ending March 30,
2009.
 
(p)           Sections 5.02(g) is amended by:
 
(i)           deleting clause (vii) thereof in its entirety and substituting the
phrase “[Intentionally Omitted]” therefor.
 
(ii)           deleting the first sentence of clause (viii) thereof and
substituting therefor the following:
 
 
4

--------------------------------------------------------------------------------

 
 
if, prior to December 30, 2008, the Company or any of its Subsidiaries has
committed to make Investments in one or more joint ventures, the Company or such
Subsidiary, as applicable, shall be permitted to make such Investments; provided
that, with respect to each Investment made after the date hereof pursuant to
this clause (viii):
 
(iii)           inserting the following at the beginning of clause (viii)(C)(2)
thereof:
 
other than during the period commencing December 30, 2008 and ending March 30,
2009,
 
(q)           The following new Section 5.02(n) is inserted at the end of
Section 5.02:
 
(n)           Restricted Payments.  Declare or pay any dividends, purchase,
redeem, retire, defease or otherwise acquire for value any of its equity
interests now or hereafter outstanding, return any capital to its stockholders,
partners or members (or the equivalent Persons thereof) as such, make any
distribution of assets, equity interests, obligations or securities to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
or permit any of its Subsidiaries to do any of the foregoing with respect to the
equity interests of the Company, except that:
 
(i) equity interests in the Company may be retired and reissued or amended as
part of a stock or other equity interest exchange; and
 
(ii) the Company may acquire equity interests in the Company to the extent such
equity interests were surrendered by an employee of the Company in order to meet
tax liabilities following a distribution of restricted stock or other equity.
 
Upon the expiration of the Waiver Period, the amendments set forth in this
Section 2 shall cease to have effect, and the provisions so amended shall revert
to the form set forth in the Credit Agreement immediately prior to the execution
of this Amendment and as amended by Section 3 of this Amendment.
 
SECTION 3.   Permanent Amendments to Credit Agreement.  The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 4, hereby amended as follows:
 
(a)           The definition of “Loan Documents” is amended by deleting
subsections (d) and (e) thereof and substituting therefor the following:
 
(d) the Collateral Documents and (e) solely for the purposes of the Guaranties
and the Collateral Documents, the Guaranteed Hedge Agreements, in each case as
amended.
 
(b)           The following new definition of “Permitted Receivables
Securitization” is inserted in proper alphabetical order:
 
“Permitted Receivables Securitization” means any receivables securitization or
purchase program which is permitted under Section 5.02(a)(v) of this Agreement.

 
5

--------------------------------------------------------------------------------

 
 
(c)           The definition of “Security Period” in Section 1.01 is deleted in
its entirety:
 
(d)           The following new Section 1.04 is inserted at the end of Article
I:
 
Section 1.04    Currency Equivalents.  Wherever in this Agreement an amount of
Debt is expressed in Dollars, but such Debt is denominated in a currency other
than Dollars, the amount of such Debt shall be the relevant currency equivalent
of such Dollar amount (rounded to the nearest unit of such other currency, with
0.5 of a unit being rounded upward), as reasonably determined by the Agent.  The
currency equivalent shall be determined by the Agent on the basis of the spot
rate for the purchase by it of such currency with Dollars through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date as of which the foreign exchange computation is
made.
 
(e)           Section 2.05 is amended by inserting the following new proviso at
the end thereof:
 
provided further that notwithstanding anything in this Section 2.05 to the
contrary, if the Company, any Loan Party or any of their domestic Subsidiaries
enters into a Permitted Receivables Securitization between December 30, 2008 and
March 30, 2009, the Commitment of any Lender who commits to such Permitted
Receivables Securitization will be reduced on the date of closing of such
Permitted Receivables Securitization by the amount of such Lender’s allocated
commitment to the Permitted Receivables Securitization.  To the extent that any
Commitment reduced in accordance with this proviso is not an Unused Commitment,
(a) the Company shall prepay the outstanding principal amount of Advances and
cash collateralize outstanding Bankers’ Acceptances and BA Equivalent Notes in
accordance with Section 2.19(n) and (b) the Lenders shall make Advances
requested by the Company in accordance with the terms of this Agreement, such
that the aggregate amount of the outstanding Advances owing to each Lender after
giving effect to such distribution and Advances equals such Lender’s ratable
portion of the Borrowings then outstanding (calculated based on its Commitment
as a percentage of the aggregate Commitments outstanding after giving effect to
the relevant Commitment reduction).  The Company acknowledges that, in order to
maintain Advances in accordance with each Lender’s ratable share thereof, a
reallocation of the Commitments as a result of a non-pro-rata reduction in the
aggregate Commitments may require prepayment of all or portions of certain
Advances on the date of such reduction (and any such prepayment shall be subject
to the provisions of Section 9.04(c)).
 
(f)           Section 2.15 is amended by inserting the following new proviso at
the end of the first sentence thereof:
 
provided further that this Section 2.15 shall not apply to any payment received
by any Lender in connection with a reduction of Commitments in accordance with
the second proviso to Section 2.05.
 
(g)           The following new Section 3.03(c) is inserted at the end of
Section 3.03:

 
6

--------------------------------------------------------------------------------

 
 
(c) The Company shall have fully utilized any Permitted Receivables
Securitization to which the Company, any domestic Loan Party, or any of their
domestic Subsidiaries is party.
 
(h)           Section 5.01(j) is amended by:
 
(i)             deleting the first sentence thereof, and substituting the
following therefor:
 
Upon the formation or acquisition of any new direct or indirect Subsidiaries by
any Loan Party, then at the Company’s expense:
 
(ii)            deleting subsection (i)(C) thereof, and substituting the
following therefor:
 
(C) a special purpose entity formed in connection with a Permitted Receivables
Transaction.
 
(iii)           deleting subsection (ii) thereof in its entirety and
substituting the phrase “[Intentionally Omitted]” therefor.
 
(iv)           deleting subsection (iii) thereof, and substituting the following
therefor:
 
(iii) (A) within 30 days after such formation or acquisition of any new
Subsidiary, duly execute and deliver, and cause each of its Subsidiaries other
than Excluded Subsidiaries holding equity interests in such new Subsidiary to
duly execute and deliver, a “Pledge and Security Agreement Supplement” (as such
term is defined in the Second Amended and Restated Pledge Agreement dated as of
December 30, 2008 made by the Borrower and the Pledgors referred to therein, as
such agreement may be further amended, amended and restated, modified or
otherwise supplemented) creating liens on the Company’s or such Subsidiary’s
equity interests in such new Subsidiary; provided that (1) the stock of such new
Subsidiary shall not be required to be pledged to the extent held by a CFC or a
CFC Holdco and (2) if such new Subsidiary is a CFC or a CFC Holdco, no more than
66% of the equity interests in such new Subsidiary shall be pledged in favor of
the Agent and the Lenders and (B) within 30 days after such formation or
acquisition of any new Subsidiary that is not an Excluded Subsidiary, cause such
new Subsidiary to duly execute and deliver, a “Pledge and Security Agreement
Supplement” creating liens on the inventory of such new Subsidiary.
 
(v)           deleting the phrase “or the commencement of the Security Period,
as the case may be” from subsection (iv) thereof.
 
(vi)           deleting the final sentence thereof in its entirety.
 
(i)           Section 5.02(a)(v) is amended by deleting each reference therein
to “receivables securitization programs” and substituting therefor a reference
to “receivables securitization or purchase programs”.

 
7

--------------------------------------------------------------------------------

 
 
(j)             Section 5.02(d)(iv) is amended in full to read as follows
 
(iv) Debt arising in connection with Permitted Receivables Securitizations.
 
(k)            Section 5.02(i) is amended by inserting the following new clause
(G) at the end thereof:
 
(G) agreements in connection with Permitted Receivables Securitizations relating
to the receivables forming part of such programs.
 
(l)             The following new Section 5.02(m) is inserted at the end of
Section 5.02:
 
(m)           Hold, nor will it permit any Loan Party to hold, cash (other than
cash to be used for the payment of payroll and other employee benefits payable
to employees of such Loan Party or its Subsidiaries) in an aggregate amount of
more than $500,000 in any deposit account other than a deposit account held with
Citibank, N.A. (or one of its Affiliates) or a deposit account subject to an
account control agreement (in form and substance reasonably acceptable to the
Agent) in favor of the Agent.
 
(m)           The following new Sections 6.01(j) and (k) are inserted at the end
of Section 6.01:
 
(j) any “Event of Termination”, as such term is defined in any Permitted
Receivables Securitization to which the Company, any Loan Party, or any of their
Subsidiaries is party, shall occur and continue after the applicable grace
period, if any, specified in the agreements relating to such Permitted
Receivables Securitization; or
 
(k) the Company shall fail to enter into a Permitted Receivables Securitization
with commitments of at least $100,000,000 on or before January 30, 2009;
 
(n)           Section 9.01(g) is amended by deleting therefrom the phrase
“during the Security Period”.
 
SECTION 4.    Conditions to Effectiveness; Post-Closing Conditions.  (a) This
Amendment shall become effective as of the date first above written when, and
only when, each of the conditions set forth in this Section 4 shall have been
fulfilled to the satisfaction of the Agent.  This Amendment is subject to the
provisions of Section 9.01 of the Credit Agreement.
 
(i)           The Agent shall have received, each dated as of the date hereof
and in form and substance reasonably satisfactory to the Agent:
 
(A)           counterparts of this Amendment executed by the Company, each
Guarantor and the Required Lenders or, as to any of the Lenders, advice
satisfactory to the Agent that such Lender has executed this Amendment;

 
8

--------------------------------------------------------------------------------

 
 
(B)           counterparts of the Second Amended and Restated Pledge and
Security Agreement executed by the Company and each Pledgor, together with
proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Agent may deem necessary or
desirable in order to perfect and protect the liens and security interests
created under the Second Amended and Restated Pledge and Security Agreement,
covering the Collateral described in the Second Amended and Restated Pledge and
Security Agreement.
 
(C)           certified copies of the resolutions of the board of directors (or
similar governing body) of each Loan Party approving the execution of this
Amendment, and of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Amendment;
 
(D)           pro forma financial statements as to the Company and forecasts
prepared by management of the Company of balance sheets, income statements and
cash flow statements on a monthly basis through June 30, 2009;
 
(E)           a written acknowledgment and consent acknowledging that the Agent,
on behalf of the Lenders, has retained Capstone Advisory Group, LLC for ongoing
analysis advisory services with respect to modifications and amendments to the
Loan Documents; and
 
(F)           a favorable opinion of Skadden, Arps, Meagher & Flom LLP, counsel
for the Company.
 
(ii)           The Company shall have permanently reduced the Unused Commitments
in accordance with Section 2.05 of the Credit Agreement (except that only one
Business Day’s notice need be given of any such reduction), such that the
aggregate amount of remaining Commitments under the Credit Agreement shall be
$500,000,000.
 
(b)           After this Amendment shall have become effective, the Company
shall, no later than the date hereof, have paid:
 
(i)           to the Agent a fee for the account of each Lender that has
executed this Amendment before 5:00 p.m. (New York time) on December 29, 2008
(each, an “Approving Lender”) in an amount equal to 0.50% of the aggregate
Revolving Credit Commitments (after giving effect to the reduction of
Commitments contemplated by Section 4(b) above) of the Approving Lenders; and
 
(ii)           all accrued fees and expenses of the Agent (including the accrued
and invoiced reasonable fees and expenses of Capstone Advisory Group, LLC and
counsel to the Agent) which fees and expenses shall be invoiced on the Business
Day prior to the date hereof.

 
9

--------------------------------------------------------------------------------

 
 
SECTION 5.    Representations and Warranties of the Company.  The Company
represents and warrants as follows:
 
(a)           Each Loan Party and each of its Subsidiaries (i) is a corporation,
limited liability company, limited partnership, unlimited liability company or
other legal entity duly organized, validly existing and in good standing (or its
equivalent) under the laws of the jurisdiction of its incorporation or
formation, except where the failure to be so duly organized, validly existing or
in good standing in the case of a Subsidiary organized outside of the United
States has not had, or could not reasonably be expected to have, a Material
Adverse Effect, (ii) is duly qualified and in good standing as a foreign
corporation or company in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed except where the failure to so qualify or be licensed would not be
reasonably likely to have a Material Adverse Effect, and (iii) has all requisite
corporate, limited liability company, partnership, unlimited liability company
or other organizational (as applicable) power and authority and has all
applicable governmental authorizations to own or lease and operate its
properties and to carry on its business.
 
(b)           The execution, delivery and performance by the Company of this
Amendment and the Loan Documents, as amended hereby, are within the Company’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not (i) contravene the Company’s charter or bylaws, (ii) violate any law,
rule, regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award applicable to the Company, (iii) conflict with or
result in the breach of, or constitute a default or require any payment to be
made under, any contract, loan agreement, indenture, mortgage, deed of trust,
lease or other instrument binding on or affecting the Company, any of its
Subsidiaries or any of their properties or (iv) except for the Liens created
under the Loan Documents, result in or require the creation or imposition of any
Lien upon or with respect to any of the properties of the Company or any of its
Subsidiaries.  Neither the Company nor any of its Subsidiaries is in violation
of any such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which would be reasonably likely to have a Material Adverse Effect.
 
(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the Company
of this Amendment and the Loan Documents, as amended hereby, except for those
authorizations, approvals, actions, notices and filings which have been duly
obtained, taken, given, waived or made and are in full force and effect.
 
(d)           This Amendment has been duly executed and delivered by each Loan
Party.  This Amendment and the Loan Documents, as amended hereby, are the legal,
valid and binding obligation of the Company, enforceable against each Loan Party
in accordance with their terms, except to the extent that such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors rights generally and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

 
10

--------------------------------------------------------------------------------

 
 
(e)           There is no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries, including any Environmental
Action, pending or threatened before any court, governmental agency or
arbitrator that (i) would be reasonably likely to have a Material Adverse Effect
(other than the Disclosed Litigation) or (ii) purports to affect the legality,
validity or enforceability of this Amendment or the Loan Documents, as amended
hereby, and there has been no material adverse change in the status, or
financial effect on any Loan Party or any of its Subsidiaries, of the Disclosed
Litigation.
 
(f)           The representations and warranties contained in Section 4.01 of
the Credit Agreement (other than the representation and warranty set forth in
the final sentence of Section 4.01(g)(i)) are correct in all material respects
on and as of the date hereof, before and after giving effect to this Amendment,
as though made on and as of the date hereof (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).
 
(g)           After giving effect to this Amendment, no event has occurred and
is continuing that constitutes a Default.
 
SECTION 6.    Reference to and Effect on the Credit Agreement and the Loan
Documents.  (a)  On and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the Notes and each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.
 
(b)           The Credit Agreement and the Notes and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.
 
(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under the Credit Agreement or any
other Loan Document, nor constitute a waiver of any provision of the Credit
Agreement or any other Loan Document.
 
(d)           The Company and each Guarantor hereby confirms, acknowledges and
agrees that (a) as of December 30, 2008, the Company is truly and justly
indebted to the Lenders, without defense, counterclaim or offset of any kind, in
respect of Advances and Letters of Credit under the Credit Agreement, in a
principal amount equal to $262,845,746 plus accrued and unpaid interest and (b)
the Secured Obligations are secured by valid, perfected, enforceable, liens and
security interests granted by the Company and the Guarantors to the Agent (for
the benefit of the Lenders) upon all of the Collateral.
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 7.    Costs and Expenses.  The Company agrees to pay on demand all costs
and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of Capstone Advisory Group,
LLC and counsel for the Agent) in accordance with the terms of Section 9.04 of
the Credit Agreement.
 
SECTION 8.    Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.
 
SECTION 9.    Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
CHEMTURA CORPORATION
   
By:
/s/ Stephen C. Forsyth
Name: Stephen C. Forsyth
Title: Chief Financial Officer
 
A & M CLEANING PRODUCTS, LLC
AQUA CLEAR INDUSTRIES, LLC
ASCK, INC.
ASEPSIS, INC.
BIOLAB COMPANY STORE, LLC
BIOLAB FRANCHISE COMPANY, LLC
BIOLAB TEXTILE ADDITIVES, LLC
BIO-LAB, INC.
CNK CHEMICAL REALTY CORPORATION
CROMPTON COLORS INCORPORATED
CROMPTON HOLDING CORPORATION
CROMPTON MONOCHEM, INC.
GLCC LAUREL, LLC
GREAT LAKES CHEMICAL CORPORATION
GREAT LAKES CHEMICAL GLOBAL, INC.
GT SEED TREATMENT, INC.
HOMECARE LABS, INC.
ISCI, INC.
LAUREL INDUSTRIES HOLDINGS, INC.
KEM MANUFACTURING CORPORATION
MONOCHEM, INC.
NAUGATUCK TREATMENT COMPANY
RECREATIONAL WATER PRODUCTS, INC.
UNIROYAL CHEMICAL COMPANY LIMITED
(DELAWARE)
WEBER CITY ROAD LLC
WRL OF INDIANA, INC.
   
By:
/s/ Carol V. Anderson
Name:  Carol V. Anderson
Title:  Treasurer

 
Chemtura Amendment No. 2

 
 

--------------------------------------------------------------------------------

 
 
Accepted and agreed:
   
CITIBANK, N.A.,
as Agent and as a Lender
   
By:
/s/ Joronne Jeter
Name: Joronne Jeter
Title: Vice President
 
BANK OF AMERICA, N.A.,
as a Lender  
By:
/s/ Edwin B. Cox, Jr.
Name: Edwin B. Cox, Jr.
Title: Senior Vice President
 
ABN AMRO BANK N.V.,
as a Lender  
By:
/s/ Michele Costello
Name: Michele Costello
Title: Director
   
By:
/s/ Nick Zorin
Name: Nick Zorin
Title: Assistant Vice President
 
CREDIT SUISSE, CAYMAN ISLANDS
BRANCH
   
By:
/s/ Karl Studer
Name: Karl Studer
Title: Director
   
By:
/s/ Jay Chall
Name: Jay Chall
Title: Director
   

 
Chemtura Amendment No. 2
 
 

--------------------------------------------------------------------------------

 


THE ROYAL BANK OF SCOTLAND
PLC, as a Lender
   
By:
/s/ Philippe Sandmeier
Name: Philippe Sandmeier
Title: Managing Director
   
WACHOVIA BANK, NATIONAL
ASSOCIATION
   
By:
/s/ D. Paul Hulbert III
Name: D. Paul Hulbert III
Title: Vice President
   
CALYON NEW YORK BRANCH,
as a Lender    
By:
/s/ Pamela Donnelly
Name: Pamela Donnelly
Title: Director
    By: /s/ Ghislain Descamps Name: Ghislain Descamps Title: Director    
DEUTSCHE BANK AG NEW YORK
BRANCH
   
By:
/s/ Marcus Tarkington
Name: Marcus Tarkington
Title: Director
   
By:
/s/ Rainer Meier
Name: Rainer Meier
Title: Vice President
   
ING CAPITAL LLC
 
By:
/s/ Pim Rothweiler
Name: Pim Rothweiler
Title: Director
   
SUMITOMO MITSUI BANKING
CORP., NEW YORK
 
By:
/s/ Hiro Hyakutome
Name: Hiro Hyakutome
Title: General Manager

 
Chemtura Amendment No. 2

 
 

--------------------------------------------------------------------------------

 


INTESA SANPAOLO SpA - NEW
YORK BRANCH (formerly known as
Banca Intesa)
 
By:
/s/ John J. Michalisin
Name: John J. Michalisin
Title: First Vice President
   
By:
/s/ Gianluca Corrias
Name: Gianluca Corrias
Title: Executive Vice President & Branch Manager
   
BNP PARIBAS
 
By:
/s/ Michael Kowalczuk
Name: Michael Kowalczuk
Title: Vice President
    By: /s/ Melissa Balley Name: Melissa Balley Title: Vice President        
BANK OF TOKYO-MITSUBISHI UFJ
TRUST COMPANY, f.k.a. BANK OF
TOKYO-MITSUBISHI TRUST
COMPANY
 
By:
/s/ Maria Iarriccio
Name: Maria Iarriccio
Title: Vice President
        THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.     By: /s/ Maria Iarriccio Name:
Maria Iarriccio
Title: Vice President
       
COMMERZBANK AG, NEW YORK
AND GRAND CAYMAN BRANCHES
 
By:
/s/ Robert S. Taylor, Jr.
Name: Robert S. Taylor, Jr.
Title: Senior Vice President
   
By:
/s/ Christopher Winthrop
Name: Christopher Winthrop
Title: Vice President

 
Chemtura Amendment No. 2
 
 

--------------------------------------------------------------------------------

 


THE NORTHERN TRUST COMPANY,
as a Lender  
By:
/s/ Tamara M. Dowd
Name: Tamara M. Dowd
Title: Vice President

 
MONOCHEM, INC.
 
By:
/s/ Carol V. Anderson
Name: Carol V. Anderson
Title: Assistant Treasurer


 
GLCC LAUREL, LLC
 
By:
/s/ Lynn A. Schefsky
Name: Lynn A. Schefsky
Title: Vice President

 
Chemtura Amendment No. 2